UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7936


SHAWN DUPREE CORPENING-BEY,

                Petitioner - Appellant,

          v.

ALVIN W. KELLER; REUBEN F. YOUNG; DUANE TERRELL; ROBERT C.
LEWIS,

                Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:12-cv-00300-RJC)


Submitted:   March 13, 2013                 Decided:   March 29, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shawn Dupree Corpening-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shawn      Dupree     Corpening-Bey          seeks       to   appeal    the

district court’s order dismissing his 28 U.S.C. § 2254 (2006)

petition as successive.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.       § 2253(c)(1)(A)           (2006).            A certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies      this      standard          by     demonstrating       that

reasonable      jurists     would     find      that     the      district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                   When the district court

denies     relief      on   procedural         grounds,        the    prisoner      must

demonstrate     both    that    the   dispositive            procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Corpening-Bey      has     not       made     the     requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                          2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3